Exhibit 10.1

 

HEALTHAXIS / TAK TERMINATION AGREEMENT

 

This HealthAxis / Tak Termination Agreement (this “Agreement”), dated as of the
3rd day of September, 2008, is entered into by and between HealthAxis Inc., a
Pennsylvania corporation (“Company”), and Tak Investments, Inc., a Delaware
corporation (“Tak Investments”).

 

Recitals

 

WHEREAS, Company and Tak Investments entered into that certain Stock and Warrant
Purchase Agreement dated as of February 23, 2005 (the “Stock and Warrant
Purchase Agreement”), pursuant to which Company issued certain shares of its
common stock and warrants to Tak Investments;

 

WHEREAS, on May 13, 2005, Company and Tak Investments closed the transactions
contemplated by the Stock and Warrant Purchase Agreement, and Company issued to
Tak Investments shares of its common stock, and also issued to Tak Investments
warrants to purchase shares of the Company’s common stock pursuant to Warrant
Number 2005-01, Warrant Number 2005-02, and Warrant Number 2005-03, and on
May 13, 2008 Warrant Number 2005-02 expired, with the result that Warrant Number
2005-01 and Warrant Number 2005-03 currently remain outstanding (such currently
outstanding warrants, the “Warrants”);

 

WHEREAS, on May 13, 2005, Company and Tak Investments entered into that certain
Investor Rights Agreement (the “Investor Rights Agreement”) and that certain
Registration Rights Agreement (collectively with the Stock and Warrant Purchase
Agreement and the Investor Rights Agreement, the “Tak Investment Agreements”);

 

WHEREAS, on May 13, 2005, HealthAxis, Ltd., a subsidiary of HealthAxis, and
Healthcare BPO Partners, L.P., an affiliate of Tak Investments, also entered
into that certain Remote Resourcing Agreement (the “Remote Resourcing
Agreement”);

 

WHEREAS, Company, BPO Management Services, Inc., a Delaware corporation
(“BPOMS”), and Outsourcing Merger Sub, Inc., a Delaware corporation (“Merger
Sub”), are parties to that certain Agreement and Plan of Merger dated of even
date herewith (the “Merger Agreement”), pursuant to which it is expected that
BPOMS and Merger Sub will merge, BPOMS will become a wholly-owned subsidiary of
Company, and Company will issue shares of its capital stock to the stockholders
of BPOMS, all as more particularly described in the Merger Agreement (the
“Merger”);

 

WHEREAS, it is a condition to BPOMS’ execution of the Merger Agreement that
Company and Tak Investments enter into this Agreement; and

 

WHEREAS, subject to and in the event of the consummation of the Merger, Company
and Tak Investments desire to provide for the cancellation and termination of
the Warrants and the Tak Investment Agreements in consideration of the
anticipated benefits to be received by Company and Tak Investments as a result
of the consummation of the Merger.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto do hereby
agree as follows:

 

1.     Cancellation and Termination of Warrants and Related Agreements.  Tak
Investments and Company do hereby agree that, effective as of the date of
consummation of the Merger, the Warrants and the Tak Investment Agreements shall
automatically be cancelled and terminated without any further action by any
party thereto.  This Agreement shall not in any way affect the terms and
duration of the Remote Resourcing Agreement, it being understood and agreed that
Tak Investments and Company have separately addressed the disposition of the
Remote Resourcing Agreement through that certain Amendment to Remote Resourcing
Agreement dated of even date herewith.

 

2.     Consent.  In accordance with the terms of Section 3.1 of the Investor
Rights Agreement, Tak Investments does hereby consent to Company’s acquisition
of all or part of the business or assets of NextProcess, LP and the Company’s
operation of its accounts payable business.

 

3.     Representations and Agreements.

 

(a)           Each of Company and Tak Investments represents and warrants to the
other that (i) it is an entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, (ii) it has all
requisite power and authority to enter into this Agreement and to perform its
obligations hereunder, (iii) the execution and delivery of this Agreement and
the performance of its obligations hereunder have been duly authorized by all
necessary actions on its part, and (iv) this Agreement has been duly executed
and delivered by it, and assuming due authorization, execution and delivery by
the other, constitutes a valid and binding agreement of it, enforceable against
it in accordance with the terms of this Agreement, except as enforcement may be
subject to or limited by bankruptcy, insolvency, reorganization, moratorium or
other laws now or hereafter in effect affecting creditors’ rights generally and
the effect of general principles of equity.

 

(b)           Each of Company and Tak Investments represents and warrants to the
other that (i) neither the execution and delivery of this Agreement nor the
performance by it of its obligations hereunder will result in a violation of, or
a default under, or conflict with, its governing documents or any contract,
trust, commitment, agreement, understanding, arrangement or restriction of any
kind to which it is a party or by which it is bound, except as would not
prevent, delay or otherwise materially impair its ability to perform its
obligations hereunder.

 

(c)           Tak Investments hereby represents and warrants to Company that it
has complete ownership and good title to the Warrants, free and clear of all
liens or any encumbrances, and that it has not transferred or attempted to
transfer the Warrants to any other party.  Each of Company and Tak Investments
represents and warrants to the other that it retains its respective rights and
obligations under the Tak Investment Agreements, and that it has not transferred
or attempted to transfer any of such rights and obligations to another party.

 

2

--------------------------------------------------------------------------------


 

(d)           Tak Investments represents and warrants to Company that it has
reviewed and evaluated all statements, reports and other documents filed by
Company with the Securities and Exchange Commission, that it has reviewed and
evaluated the terms of the Merger Agreement and all documents, agreements,
schedules and exhibits contemplated thereby, and that it has had the opportunity
to request and has received any and all further information relating to Company,
the Merger and any other relevant matters that it has requested.

 

(d)           Tak Investments agrees that during the term of this Agreement it
shall not sell, pledge, assign or otherwise transfer or attempt to transfer the
Warrants or its rights or obligations under the Tak Investment Agreements to any
other party.

 

4.     Release of Claims. For the purposes and consideration set forth herein,
and subject to and effective with the cancellation and termination of the
Warrants and the Tak Investment Agreements, each of Tak Investments and Company
hereby releases and discharges the other and its respective affiliates,
shareholders, subsidiaries, owners, directors, officers, agents, attorneys,
employees, trustees, independent contractors, successors and assigns of and from
any and all charges, complaints, liabilities, obligations, restrictions, debts,
promises, agreements, controversies, damages, actions, losses, expenses
(including attorneys’ fees and costs), claims, rights, demands, causes of action
or suits in equity, of any and every kind or character, in contract or tort,
whether known or unknown, arising under, relating to or in connection with the
Warrants and the Tak Investment Agreements.

 

5.     Agreement Subject to Consummation of Merger. Notwithstanding anything
contained herein, this Agreement shall terminate and shall be null and void and
of no further legal effect upon the termination of the Merger Agreement in
accordance with its terms.

 

6.     Governing Law. This Agreement shall be governed, construed and
interpreted in accordance with the internal substantive laws of the State of
Pennsylvania, without giving effect to the principles of conflicts of law of
such jurisdiction.

 

7.     Binding Effect. This Agreement shall be binding on and inure to the
benefit of the parties and their respective successors and assigns.

 

8.     Entire Agreement. The Warrants, the Tak Investment Agreements and this
Agreement represent the entire agreement between the parties with respect to the
subject matter thereof and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten agreements between the parties as to the subject matter hereof.

 

9.     Modification.  This Agreement may be modified only by a written agreement
signed by both parties hereto.

 

10.   Multiple Counterparts. This Agreement may be executed in any number of
counterparts, each of which for all purposes is to be deemed an original, but
all of which shall constitute, collectively, one agreement.

 

[signature page is attached]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this HealthAxis / Tak
Termination Agreement as of the date written above.

 

 

Tak Investments, Inc.

 

 

 

By:

/s/ Sharad K. Tak

 

Name: Sharad K. Tak

 

Title: President

 

 

 

 

 

HealthAxis Inc.

 

 

 

By:

/s/ John M. Carradine

 

Name: John M. Carradine

 

Title: CEO

 

Dated: September 5, 2008

 

4

--------------------------------------------------------------------------------